Citation Nr: 0817102	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-17 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a June 4, 2002, rating decision was clearly and 
unmistakably erroneous (CUE) in not granting service 
connection for discoid lupus erythematosus of the head and 
face.  

2.  What rating is for assignment for discoid lupus 
erythematosus of the head and face from October 1, 2001, to 
May 18, 2005?


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, awarded a 
separate evaluation for discoid lupus erythematosus with 
deformity of the "head and face," effective from May 19, 
2005.  

The record shows that in a claim received by VA on October 
29, 2001, the veteran had sought entitlement to service 
connection for "discoid lupus."  As part of a June 2002 
rating decision service connection for discoid lupus 
erythematosus with deformity of the "right small finger 
(claimed as discoid lupus)" was granted.  A 10 percent 
rating, effective from October 1, 2001 was assigned.  She was 
provided notice of this decision as well as of her appellate 
rights by letter dated in June 2002.  The veteran did not 
appeal.  

The Board also notes that the July 2005 rating decision 
increased to 30 percent, the rating assigned to the veteran's 
migraine headache disorder.  In December 2005 the veteran 
expressed her disagreement with the effective date assigned 
to the 30 percent rating, and in May 2006 the RO issued a 
statement of the case as to this issue.  Significantly, the 
veteran's June 2006 substantive appeal was limited to the 
claim of entitlement to an effective date earlier than May 
19, 2005, for the grant of a 30 percent evaluation for 
discoid lupus erythematosus with deformity of the head and 
face.  Hence, the Board's jurisdiction is limited to that 
claim.

In her June 2006 substantive appeal the veteran essentially 
expressed disagreement with the 30 percent rating assigned to 
her discoid lupus erythematosus with deformity of the head 
and face.  She added that the criteria for a 50 percent 
rating had been met.  In August 2007, a statement of the case 
was issued on this matter.  The veteran has not perfected an 
appeal to this rating.  As such, the Board at this time only 
has jurisdiction to adjudicate the matters as listed on the 
title page of this decision.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  At the time of the June 2002 rating decision there was 
service medical record evidence that the appellant suffered 
from discoid lupus erythematous of the head and face, as well 
as postservice medical evidence showing that she continued to 
suffer from that disorder.  There was no competent evidence 
to the contrary.  

2.  The June 2002 rating decision, in not specifically 
granting service connection for discoid lupus erythematous of 
the head and face, was clearly erroneous.


CONCLUSIONS OF LAW

1.  The rating decision of June 2002, in not specifically 
granting service connection for discoid lupus erythematous of 
the head and face, was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2007).

2.  Service connection for discoid lupus erythematous of the 
head and face is granted, effective from October 1, 2001.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  

The veteran, as part of her October 2001 claim, sought 
service connection for "discoid lupus."  In a June 2002 
rating decision, the RO granted service connection for 
discoid lupus erythematous with deformity of the right small 
finger (claimed as discoid lupus).  The service medical 
records showed that the veteran was treated in June 1987 for 
lesions on her face, and a diagnosis of discoid lupus 
erythematous was provided.  Continuing treatment in 1988 and 
1989 was also referenced.  The veteran's retirement 
examination also showed flat patches on the skin in the area 
of sides of the veteran's nose.  June 2001 service medical 
records showed violaceous plaques with central depigmentation 
and peripheral hyperpigmentation on the scalp, eye area, and 
nasal area over the bridge of the nose.  

In June 2002, the RO noted that the report of a VA bones 
examination conducted in November 2001 showed right small 
finger deformity.  The RO also noted that a November 2001 VA 
skin examination revealed that the veteran was having 
problems with facial lesions .  Examination showed an area, 
approximately 2.5 centimeters (cms.) in diameter, of 
hypopigmentation and associated alopecia on the left superior 
scalp in the parietal region.  Three other spots, each 
approximately 1.5 cm. long and .5 millimeter wide, were noted 
about the area of the veteran's nose.  Eyeglasses reportedly 
covered two spots, and make up decreased the cosmetic 
significance of the lesions.  The diagnosis was, in pertinent 
part, discoid lupus "as described above."

Despite clear and unmistakable evidence of in-service 
incurrence involving the face and head, the June 2002 rating 
decision limited the award of service connection to discoid 
lupus erythematosus with deformity of the right small finger.  
A 10 percent rating was assigned, effective from October 1, 
2001.  The RO utilized Diagnostic Code (Code) 7809 in 
implementing its award.  

The June 2002 rating decision was clearly and unmistakably 
erroneous.  The record reflects that the RO failed in 
limiting its grant of service connection for discoid lupus 
erythematous to the veteran's right small finger deformity.  
Clearly the medical evidence available to the RO in June 2002 
showed the presence of symptomatology associated with discoid 
lupus erythematous of the head and face. The RO's action, 
when the facts are reviewed, reveals a failure to apply the 
correct law and regulations to the facts.  This constitutes 
clear and unmistakable error.

At the time of the June 2002 rating decision, there were 
service medical record and postservice medical record 
evidence which demonstrated the presence of discoid lupus 
erythematous of the head and face.  There was no competent 
evidence to the contrary.  Hence, at the time of the June 
2002 rating decision, in addition to discoid lupus 
erythematous which affected her right small finger, the 
disorder also affected her head and face.  The June 2002 
rating decision was clearly and unmistakably erroneous in 
failing to grant service connection for the head and facial 
involvement.  


ORDER

The June 2002 rating decision, in not specifically granting 
service connection for discoid lupus erythematous of the head 
and face was clear and unmistakably erroneous.  Service 
connection is granted, effective from October 1, 2001, for 
discoid lupus erythematous of the head and face.




REMAND

Service connection was properly for assignment for discoid 
lupus erythematous of the head and face, effective from 
October 1, 2001.  In a July 2005 rating decision service 
connection was granted for this disability, at a 30 percent 
disability evaluation level, from May 19, 2005.  Thus, the 
question becomes what evaluation is for assignment for 
discoid lupus erythematous of the head and face for the 
period from October 1, 2001, to May 18, 2005.  As this 
question has yet to be initially considered by the RO, 
further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to obtain all medical records 
associated with treatment afforded the 
veteran for discoid lupus erythematous of 
the head and face between October 1, 
2001, to May 18, 2005 which have not 
previously been secured.  If, after 
making reasonable efforts, the records 
are unable to be located, specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  Then notify the claimant of the 
specific records that it is unable to 
obtain; explain the efforts VA has made 
to obtain that evidence; and describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.

2.  Thereafter, the RO should review the 
veteran's claim folder, to particularly 
include the medical evidence on file 
dated from October 1, 2001, to May 18, 
2005.  The RO should then assign a 
disability rating representative of the 
level of disability associated with the 
veteran's discoid lupus erythematous of 
the head and face for the period of 
October 1, 2001, to May 18, 2005.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

4.  The RO should then readjudicate the 
claim.  If the claim remains denied the 
RO should issue a supplemental statement 
of the case and afford the appellant an 
opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


